Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 29, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
The Unemployment Insurance Appeal Board found claimant ineligible to receive unemployment insurance benefits during the periods August 23, 1993 through September 26, 1993 and September 27, 1993 through October 10, 1993 because claim*727ant performed work for the employer, a self-employed attorney, during these time periods. The Board further found that claimant had made willful false statements to receive benefits and charged her with a recoverable overpayment. Claimant challenges the Board’s decision, arguing that she did not work for the employer during the time periods in question.
Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Although claimant testified that she did not work for the employer during the time periods in question, the employer testified that she worked for him as a legal secretary between August 1993 and October 1993, and that she received seven paychecks in the amount of $127.08 during this time. This conflicting testimony presented a question of credibility for the Board to resolve (see, Matter of Realmuto [Hudacs], 203 AD2d 834; Matter of Ranee [Hudacs], 196 AD2d 930; Matter of Noss [Lawrence Aviation Indus.— Roberts], 133 AD2d 510, 510-511, lv denied 71 NY2d 802). Likewise, claimant’s testimony that she did not certify to the local unemployment insurance office that she was working between August 1993 and October 1993 and that she received unemployment insurance benefits during this time period, when considered in light of the employer’s testimony, provides substantial evidence to support the Board’s finding that claimant made willful false statements to obtain benefits (see, Matter of Valvano [Sweeney], 236 AD2d 729; Matter of Moskowitz [Sweeney], 232 AD2d 810). Therefore, we decline to disturb the Board’s decision.
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.